Citation Nr: 1529176	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for dysthymic disorder, to include as secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to an effective date prior to October 24, 2011 for the award of service connection for PTSD.

8.  Entitlement to a rating in excess of 30 percent for PTSD.
9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon Kennedy Holstein, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty November 1966 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2012 and November 2012 rating decisions by the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  The May 2012 rating decision granted service connection for PTSD, rated 10 percent, effective October 24, 2011, and denied service connection for residuals of TBI, prostate cancer, bilateral hearing loss, tinnitus and dysthymic disorder.  The November 2012 rating decision increased the rating for PTSD to 30 percent effective August 30, 2012, and denied service connection for headaches.  A November 2013 rating decision granted an earlier effective date of October 24, 2011 for the 30 percent rating for PTSD.  In November 2014 the Veteran's attorney requested and was granted a 90-day extension of time for submission of additional evidence.  In March 2015, additional evidence was received with a waiver of Agency of Original Jurisdiction (AOJ) consideration.

The issues of service connection for dysthymic disorder, and entitlement to a rating in excess of 30 percent for PTSD and to a TDIU rating are REMANDED to the AOJ.  VA will notify the veteran if action on his part is required.
FINDING OF FACT

In a written statement received at the Board in March 2015, prior to the promulgation of a decision in the appeal seeking service connection for headaches, residuals of TBI, prostate cancer, bilateral hearing loss, and tinnitus and an earlier effective date for the award of service connection for PTSD, the Veteran's attorney noted that the Veteran wished to withdraw his appeals in the matters; there is no allegation or error of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims of service connection for headaches, TBI, prostate cancer, bilateral hearing loss, and tinnitus and seeking an earlier effective date for the award of service connection for PTSD; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5);38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a written statement received at the Board in March 2015, the Veteran's attorney noted that the Veteran wished to withdraw his appeals seeking service connection for headaches, residuals of TBI, prostate cancer, bilateral hearing loss, and tinnitus and an effective date prior to October 24, 2011 for the award of service connection for PTSD.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding these matters.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matters, and the appeals must be dismissed.


ORDER

The appeals seeking service connection for headaches, residuals of TBI, prostate cancer, bilateral hearing loss, and tinnitus and an effective date prior to October 24, 2011 for the award of service connection for PTSD are dismissed.


REMAND

In awarding the Veteran service connection for PTSD the AOJ explicitly acknowledged that such service-connected disability encompasses symptoms (reported by the Veteran) including depression, loss of sleep, nightmare, fatigue, and anxiety.  The AOJ also denied service connection for dysthymic disorder (a disorder primarily characterized by depressed mood and including symptoms of disturbed sleep patterns and lack of energy).  These determinations appear on their face to be inconsistent.  Under governing law/caselaw the Veteran's symptoms of depression, sleep disturbances, and fatigue must now be considered in rating the service-connected PTSD (and the question of whether or not they are service-connected is moot).   While a VA examiner has attempted, at length, to distinguish a dysthymic disorder a from the service-connected PTSD, it was done without acknowledgement that the symptoms of depression, loss of sleep, and fatigue are already service-connected.   The Board is presented with the medical question of whether or not it is possible to have a separate and distinct diagnosis of a nonservice-connected dysthymic disorder, while acknowledging that all depression, loss of sleep, and fatigue must be attributed to, and may not be distinguished from, service connected PTSD.  Further medical guidance in the matter is needed.   

Regarding the rating for PTSD, on May and November 2012 VA PTSD examinations, the examiners both found the Veteran's PTSD symptoms to be productive of occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The RO, found that the overall disability picture approximates the criteria for a 30 percent rating.  The Veteran's attorney argues that in assigning the 30 percent rating for the PTSD the AOJ rated based on a "clipboard checklist" of symptoms noted in the rating schedule, and did not consider all symptoms shown by the record.  She also argues that DSM-V criteria should be considered, as those criteria identify additional symptoms of PTSD which could support a higher rating.  

VA's Secretary has indicated that the DSM-V provisions do not apply to claims that were pending before the Board (were  certified for appeal to the Board) on or before August 4, 2014.  Since the instant claim was certified to the Board after that date, in September 2014, DSM-V may be considered, if more favorable.  

The Veteran apparently received treatment for PTSD at the Martin Vet Center.  Records of such treatment (and all records of VA treatment, which are constructively of record) are pertinent evidence in the matter at hand, and must be secured for the record.  

As indicated by the Veteran's attorney, his claim for a TDIU claim is inextricably intertwined with the increased rating claim, and consideration of the TDIU claim must be deferred pending resolution of the increased rating claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete, up-to date clinical records of all evaluations and treatment the Veteran has received for psychiatric disability (including from the Martin Vet Center).  He must assist by identifying all providers and submitting releases for VA to secure records from any private providers.  If any records are unavailable, the reason for their unavailability must be noted in the record, and the should be so notified.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his psychiatric disability, and ascertain the severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record (specifically including this remand and the argument by the veteran's attorney received in March 2015) the examiner should respond to the following: 

(a) Acknowledging that all symptoms of depression, nightmares, loss of sleep, and fatigue must be attributed to PTSD (and considered service-connected) does the Veteran have a separate and distinct (not including those symptoms) diagnosis of a dysthymic disorder?  If the response is yes, identify the symptoms found  (i.e., any not attributable to PTSD) that support such diagnosis. 

(b) If a separate and distinct diagnosis of dysthymic disorder is found, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disorder was (i) incurred or aggravated in service, or (ii) caused or aggravated by the service-connected PTSD?   

(c) (i) Identify each symptom of PTSD noted on examination (or in the record), specifically noting the presence or absence of each symptom in the schedular criteria for ratings in excess of 30 percent for psychiatric disability and any other symptoms of PTSD of similar gravity found, and 
(ii) Discuss the impact of the symptoms of PTSD identified have (as shown by the record, or alleged) or would be expected to have on the Veteran's social and occupational functioning.  In particular specifically comment on the allegations of symptoms listed and their impact on the Veteran's occupational functioning described in pages 7-10 of the Veteran's attorney's written brief dated February 7, 2015.   

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then review the record, arrange for any further development indicated with respect to the claim for a TDIU rating, and readjudicate the claims remaining.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


